Citation Nr: 9922240	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  95-40 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant had recognized guerrilla service from April 
1945 to June 1945.  


FINDING OF FACT

The service department's response on the VA Form 21-3101, 
Request for Information, dated August 5, 1995, reflects that 
the appellant served as a recognized guerrilla in the service 
of the Armed Forces of the United States from April 1945 to 
June 1945.  No other qualifying service was reported. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected disability pension benefits are not met.  38 
U.S.C.A. §§ 107, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.8, 
3.9 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks VA nonservice-connected disability 
pension benefits based on his service in World War II.  The 
appellant argues that as a naturalized American citizen who 
is sick and unable to work, his service in the Philippine 
military forces pursuant to the 1941 Order of President 
Roosevelt was qualifying service.  This action comes to the 
Board of Veterans' Appeals (the Board) from a July 1995 
decision of the VA Regional Office (RO) in Manila, Philippine 
Islands, which denied the appellant's claim for VA 
nonservice-connected disability pension benefits on the basis 
that he had not submitted a well-grounded claim.  

The Board previously remanded this matter for clarification 
regarding the service information provided on a VA Form 21-
3101, Request for Information, dated August 5, 1995.  The RO 
indicated on a document labeled "MEMORANDUM FOR FILE" dated 
July 1, 1999, that no other relevant information is not of 
record that should be of record regarding the appellant's 
service.  The information provided by an official from the 
U.S. Department of the Army on the VA Form 21-3101 reflects 
that the appellant served as a recognized guerrilla in the 
service of the Armed Forces of the United States from April 
1945 to June 1945.  No other qualifying service was reported.  
The official reported there was no evidence of discharge of 
record, but that the appellant's separation was characterized 
as honorable.  The VA is bound by the service department's 
certification as to a claimant's military service.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.1(y)(1).

VA nonservice-connected disability pension benefits are 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities not the result of his 
own willful misconduct.  38 U.S.C.A. § 1521 (West 1991). 

Service before July 1, 1946, as a Philippine Scout, or in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits, but does not establish basic eligibility 
for VA nonservice-connected disability pension benefits.  38 
U.S.C.A. § 107(a) (West 1991); 38 C.F.R. §§ 3.8, 3.9 (1998).  
Unfortunately, the appellant's service falls into this 
category that is excepted from eligibility for VA nonservice-
connected disability pension benefits.  The Board notes the 
appellant's assertion that he is now a naturalized American 
citizen.  However, at the time of his military service, he 
was not a citizen of the United States.  Entitlement to VA 
nonservice-connected disability pension benefits is not 
affected by a later change of status to U.S. resident or 
citizen; the nature of the qualifying military service 
remains unchanged.  See Florentino v. Brown, 7 Vet. App. 369 
(1995).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims, formerly the 
United States Court of Veterans Appeals (Court), held that 
the use of the statutory term "well grounded" should be 
"confined to an evidentiary context" in our jurisprudence, 
unlike its use in other areas of law.  See 38 U.S.C.A. § 
5107(a); Florentino.  Thus, in this case, since "the law and 
not the evidence is dispositive, the . . . appeal to the BVA 
[should have been] terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis, 6 
Vet. App. at 430 (citing FED. R. CIV. P. 12(b)(6)).  The 
Court has held that in a case where the law is dispositive of 
the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis, 6 Vet. App. at 
430.  

Based on the foregoing, especially the absence of an 
assertion of other service dates, basic eligibility for VA 
nonservice-connected disability pension benefits must be 
denied.


ORDER

Basic eligibility for VA nonservice-connected disability 
pension benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




	


 

